DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,942,657. This is a statutory double patenting rejection.
Claim is 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,942,657. This is a statutory double patenting rejection.
Claims 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-16 of prior U.S. Patent No. 10,942,657. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,942,657. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
U.S. Patent No. 10,942,657
Instant Application
1. A power management integrated circuit (PMIC), comprising: a set of pins to receive power management signals, wherein the set of pins are configurable to receive power management signals of a first type of bus or a second type of bus;  wherein the PMIC effectuates one or more power modes on the first type of bus in response to configuring the set of pins for the first type of bus, and one or more power modes on the second type of bus in response to configuring the set of pins for the second type of bus;  wherein when the set of pins are configured to receive power management signals from a bus of the first type, the PMIC is a master for power management and configured to: receive, via the set of pins, a sleep signal or a power disable signal on the bus of the first type;  and in response to receiving the sleep signal or the power disable signal, instruct a controller of a memory system to enter a power mode requested by the sleep signal or the power disable signal and cause adjustment of a plurality of voltages in accordance with the power mode. 


8.  A power management integrated circuit (PMIC), comprising: a plurality of voltage regulators to generate a plurality of voltages for a storage device 
having a controller;  and a sequencer to control one or more sequences of power events in the PMIC;  wherein the PMIC functions as a master of the controller in power management under a first condition;  wherein the PMIC functions as a 
slave of the controller in power management under a second condition;  wherein the first condition includes the storage device being in a first power mode;  and the second condition includes the storage device being in a second power mode. 

9. A power management integrated circuit (PMIC), comprising: a plurality of voltage regulators to generate a plurality of voltages for a storage device having a controller; and a sequencer to control one or more sequences of power events in the PMIC; wherein the PMIC functions as a master of the controller in power management under a first condition; and wherein the PMIC functions as a slave of the controller in power management under a second condition.



Claims 1, 3-11 and 13-15 of the instant application are anticipated by the claims 1-15 of U.S. Patent No. 10,942,657. This is an obviousness-type double patenting rejection. 
Claim 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,942,657. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
U.S. Patent No. 10,942,657
Instant Application
14.  A method implemented in a power management integrated circuit (PMIC), comprising: receiving input indicating whether to configure the PMIC in a master mode or a slave mode;  configuring one or more pins of the PMIC for a first bus type in response to the input indicating to configure the PMIC in a master mode;  configuring one or more pins of the PMIC for a second bus type in response to the input indicating to configure the PMIC a slave mode;  
monitoring a pin of the PMIC for assertion of a power disable signal;  and in response to the assertion of the power disable signal: triggering the functioning as the slave in the memory system to change to functioning as the master in the memory system;  turning off power to a component in the memory system;  monitoring a pin of the PMIC for assertion of a power disable signal;  and in response to the assertion of the power disable signal: triggering the  functioning as the slave in the memory system to change to functioning as the  master in the memory system;  and turning off power to a component in the  memory system. 

16. A method implemented in a power management integrated circuit (PMIC), comprising: receiving input indicating whether to configure the PMIC in a master mode or a slave mode; configuring one or more pins of the PMIC for a first bus type in response to the input indicating to configure the PMIC in a master mode; and configuring one or more pins of the PMIC for a second bus type in response to the input indicating to configure the PMIC a slave mode.  

17. The method of claim 16, further comprising: monitoring a pin of the PMIC for assertion of a power disable signal; and in response to the assertion of the power disable signal: triggering the functioning as the slave in the memory system to change to functioning as the master in the memory system; and turning off power to a component in the memory system.  
18. The method of claim 16, further comprising: monitoring the pin of the PMIC for de-assertion of the power disable signal; and in response to the de-assertion of the power disable signal, turning on power to the component in the memory system; and triggering the functioning as the master in the memory system to change to functioning as the slave in the memory system.



As demonstrated, the claim 14 of Patent# 10,942,657 disclose all the features of claims 16-18 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claim 14 of Patent 10,942,657 to modify the claims to achieve the features of claims 16-18 of the instant application. This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being an by anticipated by (Sultenufss (Pub NO.: US 2012/0102338).
Regarding Claim 1  Sultenufss Discloses: A power management integrated circuit (PMIC), [Fig. 1 item 110, [0020] control switch can be incorporated into PMIC] comprising: a set of pins to receive power management signals, [Abstract, Par. [0011] and [0016]-[0019] controller in communication with the PMIC] wherein the set of pins are configurable to receive power management signals of a first type of bus or a second type of bus; [Abstract, [Par. [0011 and [0016]-[0019] determine the type of module connected to the module bay.] wherein the PMIC effectuates one or more power modes on the first type of bus in response to configuring the set of pins for the first type of bus, and one or more power modes on the second type of bus in response to configuring the set of pins for the second type of bus.  [Abstract, Par. [0011] and [0016]-[0019] based on module type configure the power to the module using the switch]
Regarding Claim 2  Sultenufss Discloses: the set of pins are configured to receive power management signals from a bus of the first type, the PMIC is a master for power management and configured to: receive, via the set of pins, a sleep signal or a power disable signal [Power control override signal] of the bus of the first type; and in response to receiving the sleep signal or the power disable signal, instruct a controller of a memory system to enter a power mode requested by the sleep signal or the power disable signal and cause adjustment of a plurality of voltages in accordance with the power mode. [Abstract, [Par. [0011 and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module] 
Regarding Claim 3 Sultenufss Discloses:  the set of pins are configured to receive power management signals from a bus of the second type, the PMIC is a slave for power management and configured to: receive a sleep request; in response to the sleep request, adjust a plurality of voltages in accordance with the sleep request; receive a power disable request, responsive to a power disable signal on the bus of the second type; and in response to the power disable request, turn off the power to a controller, and   monitor the set of pins for an enable power signal on the bus of the second type; and in response to the enable power signal on the bus of the second type, power up the controller.  [Abstract, [Par. [0011 and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module]
Regarding Claim 4 Sultenufss Discloses:  the bus of the first type uses a serial advance technology attachment (SATA) interface.  [Fig.1, item 138]
Regarding Claim 5 Sultenufss Discloses:  the bus of the second type use a peripheral component interconnect express (PCle) interface.  [Fig.1, item 136]
Regarding Claim 6 Sultenufss Discloses:  the set of pins is coupled to receive power management signals from the bus of the first type, the PMIC is further configured to: detect, in the set of pins, de-assertion of a sleep signal or a power disable signal; and restart the memory system.  [Abstract, [Par. [0011 and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected modules] 
Regarding Claim 7 Sultenufss Discloses: the set of pins is coupled to receive power management signals from the bus of the second type, the PMIC is further configured to: receive a wake request; and in response to the wake request, adjust a plurality of voltages to a normal mode in accordance with the wake request.  [Abstract, [Par. [0011 and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module] 
Regarding Claim 8 Sultenufss Discloses: set of pins is coupled to receive power management signals from the bus of the second type, the PMIC is further configured to: receive, via the set of pins, the power disable signal on the bus of the second type; and in response to the power disable signal on the bus of the second type, communicate with a controller to receive the power disable request from the controller.  [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip. Wherein the Southbridge Chip 102 corresponds to controller.]
Regarding Claim 9 Sultenufss Discloses: A power management integrated circuit (PMIC), [Fig. 1 item 110, [0020] control switch can be incorporated into PMIC] comprising: a plurality of voltage regulators to generate a plurality of voltages for a storage device having a controller; [[Abstract, [Par. [0011], voltage control switch generate different voltage for different type of connected modules] and a sequencer to control one or more sequences of power events in the PMIC; wherein the PMIC functions as a master of the controller in power management under a first condition; [[0015] if the module is not previously connected] and wherein the PMIC functions as a slave of the controller in power management under a second condition. [[0015], if the module is previously connected]   [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip.] 
Regarding Claim 10 Sultenufss Discloses: the first condition includes the storage device being connected to a host via a first type of buses; and the second condition includes the storage device being connected to a host via a second type of buses.  [Fig.1. [0015]]
Regarding Claim 11 Sultenufss Discloses: buses of the first type are in accordance with a serial advance technology attachment (SATA) interface; [Fig.1, item 138] and buses of the second type are in accordance with a peripheral component interconnect express (PCle) interface. [Fig.1, item 136]
Regarding Claim 12 Sultenufss Discloses: the first condition includes the storage device being in a first power mode; and the second condition includes the storage device being in a second power mode.  [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip.] 
Regarding Claim 13 Sultenufss Discloses: the second power mode includes one of: a normal mode and a sleep mode; and the first power mode includes a power disable mode.  .  [Abstract, [Par. [0011] and [0015]-[0019]]
Regarding Claim 14 Sultenufss Discloses: the PMIC changes from being the slave of the controller to the master of the controller in response to assertion of a power disable signal on a bus to which the storage device is attached.  [[0015]-[0019]]
Regarding Claim 15 Sultenufss Discloses: the PMIC changes from being the master of the controller to the slave of the controller in response to de-assertion of the power disable signal on the bus.  [[0015]-[0019]]
Regarding Claim 16 Sultenufss Discloses: A method implemented in a power management integrated circuit (PMIC), [Fig. 1 item 110, [0020] control switch can be incorporated into PMIC comprising: receiving input indicating whether to configure the PMIC in a master mode or a slave mode; ; [[0015] if the modules is previously connected or previously not connected]  configuring one or more pins of the PMIC for a first bus type in response to the input indicating to configure the PMIC in a master mode; and configuring one or more pins of the PMIC for a second bus type in response to the input indicating to configure the PMIC a slave mode.   [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip.] 
Regarding Claim 17 Sultenufss Discloses: monitoring a pin of the PMIC for assertion of a power disable signal; and in response to the assertion of the power disable signal: triggering the functioning as the slave in the memory system to change to functioning as the master in the memory system; and turning off power to a component in the memory system.    [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip.] 
Regarding Claim 18 Sultenufss Discloses: monitoring the pin of the PMIC for de-assertion of the power disable signal; and in response to the de-assertion of the power disable signal, turning on power to the component in the memory system; and triggering the functioning as the master in the memory system to change to functioning as the slave in the memory system. [Abstract, [Par. [0011] and [0016]-[0019], based on type of the Module PMIC enable/disable power to the connected module based on signal received from the South Bridge Chip.] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/               Primary Examiner, Art Unit 2186